Citation Nr: 1735621	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  15-32 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1953 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter was last before the Board in July 2016 where it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's prior remand directives as the record reflects that the RO has obtained updated treatment records, and the record has been supplemented with a VA examination report and medical opinion concerning the nature and etiology of the Veteran's hearing loss.  The AOJ has completed the requested development and no further action is necessary to comply with the Board's remand directives.  The matter is once again before the Board for appellate consideration of the issue on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).


FINDING OF FACT

A preponderance of the most probative evidence of record demonstrates that the Veteran's current hearing loss is not etiologically related to his military service.


CONCLUSION OF LAW

Entitlement to service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Bilateral Hearing Loss 

Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

In addition, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Appellant.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.

When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

Facts & Analysis

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He asserts that this disorder is due to acoustic trauma that occurred during service.  See May 2013 VA Form 21-4138("I was in the 10 Infantry Div...I fired M1 Grande, BAR [Browning Automatic Rifle] and 3.5 Bazookas...we did not have hearing protection like today.")  

Under the first Shedden element, the competent evidence must show that the Veteran has a current disability.  Audiometric testing has demonstrated diagnoses of sensorineural hearing loss in both of the Veteran's ears.  See i.e. June 2015 VA examination, see also March 2014 Backer Clinic report ("Impression: bilateral moderate high frequency sensorineural hearing loss").  Accordingly, the Board finds that the Veteran currently has bilateral hearing loss. 

Next, under Shedden, the Veteran must have endured an in-service injury or disease.  In the instant case, the Veteran asserts that his audiological diagnoses are due to military noise exposure.  See May 2013 VA Form 21-4138.  Specifically, he contends that as an infantryman, he was exposed to various heavy artillery during active duty, often without hearing protection.  Id.  The Board finds the Veteran credible and consistent throughout the claim period with respect to the history he has reported.  This is further supported by his statements made to treating physicians and in light of his military operational specialty (MOS) in the infantry.  The Board recognizes that Veteran's service treatment records are not fully available to provide evidence supporting the claim, and that the Board therefore has a heightened duty to consider the benefit-of-the-doubt rule.  Cromer v. Nicholson, 19 Vet App 215 (2005).  A lay witness may be competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also McClain v. Nicholson, 21 Vet. App. 319, 320-21   (2007).  Here, the Board finds that the Veteran is competent to state, and is credible in so stating,  that he was exposed to the sounds from weapons fire as he reported.  However, the record must exhibit evidence of a nexus between the claimed in-service injury and the current disorder.  

There is no documentary evidence, nor does the Veteran contend, that hearing loss was manifested to a compensable degree in the first post-service year.  See March 2014 Baker Clinic report ("his hearing was never quite the same after the blast exposure in the service and slowly with time it has progressively worsened); see also June 2015 VA examination ("he sought medical treatment for his concern of hearing loss 35 years prior, however, that treatment would still have been approximately 20 years post-military separation and 20 years into his career at GM.")  Such a lengthy interval between service and the initial post-service documentations of the disorder is of themselves a factor against finding of service connection.  Consequently, service connection for bilateral hearing loss on the basis that they became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

The analysis turns to whether the hearing loss may somehow otherwise be related to the Veteran's service.  In the absence of evidence of onset in service and post-service continuity, this is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The most recent medical opinion of record from September 2016 most adequately addresses this question, where the examiner found that the current diagnosis of hearing loss was less likely than not incurred in or caused by service.  The Board finds the September 2016 VA medical opinion to be more probative than the others as this most recent addendum report addressing the etiology of the Veteran's current hearing loss does not subscribe to the deficiencies identified in the other three medical opinions of record.  As discussed in the June 2016 Board decision, the first two VA medical reports in December 2013 and June 2015, along with the March 2014 private medical opinion, were found to be lacking and of limited probative value.  Specifically, the December 2013 VA examiner acknowledged that the Veteran's military service did involve some noise exposure, but stated that his current bilateral hearing loss was much more likely related to 35 years of post-service occupational noise exposure working at a plant without providing adequate explanation for her conclusion regarding the most likely cause of the Veteran's hearing loss.  

Similarly the March 2014 private physician noted that the Veteran's contentions regarding hearing loss progression and concluded that he had no reason to doubt the Veteran's account of the events of his hearing loss and that, as a result, it was more likely than not that his hearing loss started from the blast and chronic noise exposure in the military and progressed subsequent to that time in connection with his exposure to noise in his occupation and while hunting.  However, the private physician did not discuss the medical basis for his conclusion regarding the likely onset and progression of the Veteran's hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  

Regarding the June 2015 report, the opinion stated it was less likely than not that the Veteran's hearing loss was caused by or the result of his military service, noting the Veteran's occupational noise exposure in the GM plant, recreational noise exposure while hunting, and possible ototoxic medications following his cancer treatment.  The June 2015 VA examiner also noted that the Veteran stated in 2013 that he sought medical treatment for approximately 20 years post-military separation and 20 years into the Veteran's post-service career, but did not explain the medical significance of this fact nor adequately explain whether the due consideration was given to the Veteran reporting in March 2014 that his hearing never recovered fully from his in-service noise exposure and continued to progress gradually thereafter. 

The Board affords great probative weight to the September 2016 VA opinion as the examiner reviewed the claims file, recounted the Veteran's pertinent medical history, and provided a fully explained rational for all conclusions reached.  See Nieves-Rodriguez, supra; Stefl, supra.  Conversely, the only contradictory medical opinion of record, the March 2014 private opinion, only offers a conclusory statement that the Veteran's description of his symptomatology was the likely onset of his current hearing loss, offering no rationale nor any information as to how he was able to reach that conclusion, nor any discussion of the Veteran's post-service intervening causes including the ototoxic medications, factory noise and recreational hunting.  Moreover, as discussed in the September 2016 VA examiner's analysis, the private examiner's conclusion is unsupported by the contemporaneous medical evidence and at odds with the opinions reached by the other two medical opinions.  As such, the Board affords the private opinion little probative value.  

The September 2016 VA examiner noted the Veteran's service record, giving the Veteran the benefit of the doubt as whispering voice tests "did not rule out hearing loss."  The VA examiner opined that based on the contemporaneous audiological testing, the "Veteran's current hearing loss configuration is not consistent with noise induced hearing loss," specifically noting that the "low and mid frequency" diagnoses are not a function of noise and identifying the Veteran's post-service noise exposure and ototoxic cancer medications.  In addition, the VA examiner dismissed any temporary shift in hearing as indicative of future hearing loss, basing the opinion upon a review of a review of a 2005 Institute of Medicine study.  

Regarding lay evidence, the Board notes that while the Veteran is competent to observe he has decreased hearing acuity, he is nevertheless not competent, by his own opinion, to relate the loss of hearing acuity to active-duty noise trauma.  He is a layperson, and lacks the training/expertise to opine competently on a medical question such as that presented in the instant case (i.e., whether in the absence of a showing of onset in service and post-service continuity a hearing loss disorder and tinnitus first documented many years after service/exposure to noise trauma therein may be related to such trauma rather than to intervening etiological factors).  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Lastly, in his statements regarding his hearing loss exposure, the Veteran greatly discounts his post-service work in a factory without hearing protection, recreational shooting and use of ototoxic medications, facts that while may not be significant to the Veteran, have been found to be significant to multiple VA examiners and thus persuasive to the Board.

The Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current hearing loss and his service, to include his exposure to noise trauma therein.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply; the appeal for must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


